
	

113 HR 4339 IH: Pipeline Revolving Fund and Job Creation Act
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4339
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Rangel (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish State revolving loan funds to repair or replace natural gas distribution pipelines.
	
	
		1.Short titleThis Act may be cited as the Pipeline Revolving Fund and Job Creation Act.
		2.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means the Administrator of the Pipeline and Hazardous Materials Safety Administration.
			(2)StateThe term State means—
				(A)a State; and
				(B)the District of Columbia.
				(3)State loan fundThe term State loan fund means a pipeline replacement revolving loan fund established by a State under section 3(a)(2)(B).
			3.State revolving loan funds
			(a)Grants to states To establish loan funds
				(1)In generalThe Administrator shall offer to enter into agreements with eligible States to make capitalization
			 grants, including letters of credit, to the States under this subsection
			 to repair or replace natural gas distribution pipelines.
				(2)EligibilityTo be eligible to receive a capitalization grant under this section, a State shall—
					(A)enter into a capitalization agreement with the Administrator under paragraph (1); and
					(B)establish a pipeline replacement revolving loan fund.
					(3)DepositFunds granted to a State under this section shall be deposited in the State loan fund established
			 by the State.
				(4)PeriodThe funds granted to a State shall be available to the State for obligation during the fiscal year
			 for which the funds are authorized and during the following fiscal year.
				(5)AllotmentFunds made available to carry out this section shall be allotted to States in at the discretion of
			 the Administrator.
				(6)ReallotmentAny funds not obligated by a State by the last day of the period for which the grants are available
			 shall be reallotted in accordance with paragraph (5).
				(b)Use of funds
				(1)In generalAmounts deposited in a State loan fund, including loan repayments and interest earned on the
			 amounts, shall be used only for providing loans or loan guarantees or as a
			 source of reserve and security for leveraged loans.
				(2)Limitations
					(A)In generalLoans or loan guarantees made by a State under paragraph (1)—
						(i)may be used only for expenditures of a type or category that the Administrator has determined,
			 through guidance, will—
							(I)facilitate compliance with a plan submitted under subsection (c); or
							(II)otherwise significantly further the replacement or repair of natural gas distribution pipelines
			 that have been identified as leak-prone; and
							(ii)may not be used for the acquisition of real property or an interest in real property, unless the
			 acquisition is—
							(I)integral to a plan submitted under subsection (c); and
							(II)from a willing seller.
							(B)Buying american
						(i)In generalThe Administrator shall ensure, through guidance, that, to the maximum extent practicable, none of
			 the funds from a loan or loan guarantee made by a State under paragraph
			 (1) are used to repair or replace natural gas distribution pipelines
			 unless all of the iron, steel, plastic, and manufactured goods used in the
			 repair or replacement are produced in the United States.
						(ii)WaiverClause (i) shall not apply in any case or category of cases in which the Administrator finds that—
							(I)applying that clause would be inconsistent with the public interest;
							(II)iron, steel, plastic, or the applicable manufactured goods are not produced in the United States in
			 sufficient and reasonably available quantities and of a satisfactory
			 quality; or
							(III)inclusion of iron, steel, plastic, and manufactured goods produced in the United States will
			 increase the cost of the overall repair or replacement by more than 25
			 percent.
							(iii)PublicationIf the Administrator determines that it is necessary to waive the application of clause (i) based
			 on a finding under clause (ii), the Administrator shall publish in the
			 Federal Register a detailed written justification as to why the provision
			 is being waived.
						(iv)ApplicabilityThis section shall be applied in a manner consistent with United States obligations under
			 international agreements.
						(c)Intended use plans
				(1)In generalAfter providing for public review and comment, each State that has entered into a capitalization
			 agreement pursuant to this section shall annually prepare a plan that
			 identifies the intended uses of the amounts available from the State loan
			 fund of the State.
				(2)ContentsAn intended use plan shall include—
					(A)a list of the projects to be carried out by entities receiving the loans in the first fiscal year
			 that begins after the date of the plan, including a description of the
			 project;
					(B)the criteria and methods established for the use of funds; and
					(C)a description of the financial status of the State loan fund and the short- and long-term goals of
			 the State loan fund.
					(3)List of projectsEach State shall, after notice and opportunity for public comment, publish and periodically update
			 a list of projects in the State that are eligible for assistance under
			 this section, including the priority assigned to each project and, to the
			 maximum extent practicable, the expected funding schedule for each project
			 and, if possible, an estimate of expected reductions in greenhouse gas
			 emissions for the project.
				(d)Fund management
				(1)In generalEach State loan fund under this section shall be established, maintained, and credited with
			 repayments and interest and the fund corpus shall be available in
			 perpetuity in accordance with this section.
				(2)Investment authorizedTo the extent amounts in the fund are not required for current obligation or expenditure, the
			 amounts shall be invested in interest bearing obligations.
				(e)State contributionsEach capitalization agreement entered into pursuant to this section shall require that the State
			 deposit in the State loan fund from State moneys an amount equal to not
			 less than 20 percent of the total amount of the grant to be made to the
			 State on or before the date on which the grant payment is made to the
			 State.
			(f)Administration of state loan fund
				(1)In generalEach State may annually use not greater than 4 percent of the funds allotted to the State under
			 this section to cover the reasonable costs of administration of the
			 programs under this section, including the recovery of reasonable costs
			 expended to establish a State loan fund that are incurred after the date
			 of enactment of this Act.
				(2)Guidance and regulationsThe Administrator shall issue guidance and promulgate regulations as are necessary to carry out
			 this section, including guidance and regulations—
					(A)to ensure that each State commits and expends funds allotted to the State under this section as
			 efficiently as practicable in accordance with this section and applicable
			 State law;
					(B)to prevent waste, fraud, and abuse; and
					(C)to ensure that the States receiving grants under this section use accounting, audit, and fiscal
			 procedures that conform to generally accepted accounting standards.
					(3)State reportEach State administering a State loan fund under this section shall submit to the Administrator a
			 report every 2 years on the activities carried out under this section,
			 including the findings of the most recent audit of the fund and the entire
			 State allotment.
				(4)AuditsThe Administrator shall periodically audit all State loan funds established by, and all other
			 amounts allotted to, the States pursuant to this section in accordance
			 with procedures established by the Comptroller General of the United
			 States.
				(g)Applicability of federal law
				(1)In generalThe Administrator shall ensure that all laborers and mechanics employed on projects funded
			 directly, or assisted in whole or in part, by this Act and contributed to
			 a State loan fund established by this Act shall be paid wages at rates not
			 less than those prevailing on projects of a character similar in the
			 locality as determined by the Secretary of Labor in accordance with
			 subchapter IV of chapter 31 of part A of subtitle II of title 40, United
			 States Code.
				(2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have
			 the authority and functions set forth in Reorganization Plan Numbered 14
			 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40,
			 United States Code.
				4.Authorization of appropriations
			(a)In generalThere are authorized to be appropriated to carry out this Act such sums as are necessary for each
			 of fiscal years 2014 through 2024.
			(b)LimitationOnly sums appropriated pursuant to subsection (a) may be used to carry out this Act.
			
